Citation Nr: 1042791	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  09-09 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for tinea pedis of the 
bilateral feet, claimed as jungle rot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Daughter


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1944 to May 1946.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of an August 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran testified at a video Board hearing in October 2010.  
A copy of the transcript has been associated with the claims 
file.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's current bilateral foot condition is related to his 
active military service.


CONCLUSION OF LAW

Jungle rot of the bilateral feet was incurred during active 
military service.  38 C.F.R. §§ 1110 and 5107; 38 C.F.R. §§ 3.309 
and 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
review the entire record, the Board does not have to discuss each 
piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the 
Board has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address its reasons 
for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer 
the law under a broad interpretation, consistent, however, with 
the facts shown in every case.  When, after careful consideration 
of all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any other 
point, such doubt will be resolved in favor of the claimant.  By 
reasonable doubt it is meant that an approximate balance of 
positive and negative evidence exists which does not 
satisfactorily prove or disprove the claim.  Reasonable doubt is 
a substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2009).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim of service connection for 
jungle rot of the bilateral feet, the benefit sought on appeal 
has been granted in full, as discussed below.  As such, the Board 
finds that any error related to the VCAA on this claim is moot.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159; 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was incurred 
in the line of duty in the active military service or, if pre-
existing such service, was aggravated during service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may be shown by 
affirmative evidence showing inception or aggravation during 
service or through statutory presumptions.  Id.  When a disease 
is first diagnosed after service, service connection can still be 
granted for that condition if the evidence shows it was incurred 
in service.  38 C.F.R. § 3.303(d).  

To prevail on the issue of service connection, generally there 
must be probative evidence of (1) a current disability; (2) in-
service incurrence or aggravation of a disease or injury; and (3) 
a nexus between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

The Veteran testified at the October 2010 Board hearing that 
while he was stationed in the Admiralty Islands he contracted 
jungle rot.  He stated that he went to the dispensary and was 
given a bottle of Iodine to treat his skin as needed.  The 
Veteran testified that the jungle rot began on his chest and 
ultimately settled in his feet.

The Veteran's service treatment records note that as of the 
Veteran's separation examination in May 1946 he suffered from 
scabies and "dermantitis", as well as third degree pes planus 
which had existed prior to service.  Although the separation 
examination report is silent as to where the scabies and 
"dermantitis" were located, the Veteran testified that the 
jungle rot had settled into his feet by the time he left service.  
Moreover, the separation examination is evidence that the Veteran 
was suffering from various skin disorders at the time of 
separation from service.

Furthermore, even if the Veteran's service treatment records had 
no defects noted, service connection may be established under 38 
C.F.R. § 3.303(b) by evidence of continuity of symptomatology or 
under 38 C.F.R. § 3.303(d) if the evidence shows a disease first 
diagnosed after service was incurred in service.  For the reasons 
discussed below, the Board concludes the Veteran's treatment 
records and lay statements show continuity of symptomatology.

The Veteran testified at the October 2010 Board hearing that 
after he left service he was treated in St. Louis, Missouri for 
his feet.  Unfortunately these records are now unavailable as the 
doctor is deceased and the hospital has been torn down.  The 
Veteran further testified that beginning in 1950 he was treating 
his feet problems with over the counter medications, such as Ting 
and Lamisil.  These medications worked temporarily, but his feet 
problems continued.  The Veteran was also treated by a staff 
physician throughout his employment at BF Goodrich and later by a 
private podiatrist, Dr. G.  The VA has obtained the private 
records of Dr. G.
In a March 1998 private treatment record, the Veteran complained 
of blisters and jungle rot on his feet, which had been recurrent 
since his separation from service.  At this time the Veteran was 
diagnosed with tinea pedis.  In a January 2009 private treatment 
record the Veteran again reported that he had been suffering from 
feet problems since he was in the military.  He further reported 
that after initially starting in his chest, the jungle rot 
settled in his feet and has stayed there since his separation 
from service.  This private treatment record also diagnosed the 
Veteran with tinea pedis.

The Board is aware that the term 'jungle rot' is military jargon 
for skin infections typically contracted in tropical climates, 
and that jungle rot of the foot can include tinea pedis, among 
other skin disorders.

The Veteran submitted a statement by his brother-in-law in August 
2008 who stated that he recalled the Veteran had treated his feet 
for jungle rot since his separation from service in 1946.  The 
Veteran also submitted a statement by his daughter in August 2008 
who stated that her father had feet problems for as long as she 
could remember and had used both over the counter and prescribed 
medications, but the problem persisted.  A November 2008 buddy 
statement described that the Veteran had problems with his skin 
while in-service, specifically grayish colored skin peeling off 
his chest.

A layperson, such as the Veteran, his daughter, brother-in-law, 
and friend, is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 
186 (1997), aff'd sub nom, Routen v. West, 142 F. 3d 1434 (Fed. 
Cir. 1998), cert. denied 119 S. Ct. 404 (1998).  However, lay 
testimony is competent when it regards the readily observable 
features or symptoms of injury or illness and 'may provide 
sufficient support for a claim of service connection.'  Layno v. 
Brown, 6 Vet. App. 465, 469 (1994); see also Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The undersigned finds 
the Veteran, his daughter, brother-in-law, and fellow service 
member to be credible in this respect.

Therefore, as there is evidence of a skin disorder at the time of 
separation from service, the Veteran and others have reported a 
continuity of symptoms of a skin condition of his feet since 
active duty, an observation which a lay person is competent to 
report, and the claims file contains a current diagnosis of tinea 
pedis, the Board finds that, resolving all reasonable doubt in 
favor of the Veteran, the criteria for a grant of service 
connection have been met.  As such, the Veteran's claim of 
service connection for jungle rot of both feet is granted.


ORDER

Entitlement to service connection for jungle rot of both feet is 
granted.



____________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


